Title: To Thomas Jefferson from Arthur S. Brockenbrough, 11 November 1825
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University of Va
Nov 11h 1825
I must beg leave to refer to you for instruction, on the following minor subjects1st Smoke houses; they have been called for by two Professors. Am I to build them for all that require them?2nd Woodyards; Dr D. calls for one upon the outside of his enclosure at the public expence if he is furnished with one each of the Professors will demand the same privilege, if they are furnished with them I think it shoud be within their lots—Shall I go on to enclose  one for Doctor D.—?—3rd Fire Wood for the Lecture rooms,—I have been called on by a Professor to furnish wood for his lecture room, am I to do so at the Expence of the University?—4th The 2nd Edition of Enactments are ready for which I have to pay $35. for the Printing—I propose furnishing each student with one copy. to reserve a few copies for the Visitors & faculty and place the balance in Mr Jones‘s store for sale to reimburse the institution for the expence of printing if it meets with your approbation—5th Does the collection of the small debts from the students for detention of books beyond the limited time devolve on me or the Librarian.Answers to those several queries I should be glad to recieve as speedily as your convenience will permitI have the honor to be with great respect your Obt SevtA. S. Brockenbrough P—